Case 1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 1 of 12




          EXHIBIT D
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 2 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               1 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 3 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               2 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 4 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               3 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 5 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               4 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 6 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               5 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 7 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               6 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 8 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               7 of 11
                                                                              INDEX NO. 155833/2017
                 Case
NYSCEF DOC. NO. 199     1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 9 of 12
                                                                       RECEIVED  NYSCEF: 02/07/2018




                                               8 of 11
                                                                             INDEX NO. 155833/2017
                Case
NYSCEF DOC. NO. 199    1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 10 of 12
                                                                      RECEIVED  NYSCEF: 02/07/2018




                                              9 of 11
                                                                             INDEX NO. 155833/2017
                Case
NYSCEF DOC. NO. 199    1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 11 of 12
                                                                      RECEIVED  NYSCEF: 02/07/2018




                                              10 of 11
                                                                             INDEX NO. 155833/2017
                Case
NYSCEF DOC. NO. 199    1:18-cv-10933-RA Document 45-4 Filed 02/14/19 Page 12 of 12
                                                                      RECEIVED  NYSCEF: 02/07/2018




                                              11 of 11
